Citation Nr: 0919224	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The appeal was before the Board in November 2007, was 
remanded for further development, and is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In its November 2007 remand, the Board ordered the RO to 
arrange for the Veteran to undergo orthopedic examination of 
the left hand, including fingers, to determine the nature and 
severity of his service-connected residuals of injury to the 
left hand.

In March 2009, the Veteran underwent VA examination of the 
hand, thumb, and fingers.  However, the examiner did not 
render findings responsive to the applicable rating criteria 
to accurately evaluate the Veteran's disability.  The 
examiner only provided findings specific to the Veteran's 
left wrist, which is not service-connected.  There are no 
findings regarding the fingers.  The Veteran's representative 
also noted the inadequacy of this examination.

In short, the record still does not include medical evidence 
sufficient to adjudicate the claim.  The Board emphasizes 
that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the RO should undertake appropriate action to 
afford the Veteran another VA examination that properly 
addresses the nature and severity of his service-connected 
residuals of injury to the left hand, including fingers.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any private or VA 
medical records of treatment for the 
Veteran's service-connected residuals of 
injury to the left hand that are not on 
file.

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the Veteran to undergo 
orthopedic examination of the left hand, 
including fingers, to determine the nature 
and severity of his service-connected 
residuals of injury to the left hand.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiner should 
review the claims folder in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.  
The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should provide the range of 
motion of all parts of the left hand, 
including fingers, in degrees, and state 
whether any part is ankylosed; and report 
any abnormal motion or function of the 
left hand.  Symptoms such as pain, 
stiffness, or aching in the area of the 
hand affected by injury should be noted, 
as should muscle spasm or guarding, or 
other abnormality.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner should discuss, separately, the 
effects of the Veteran's service-connected 
residuals of injury to the left hand on 
his daily activities.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for an initial 
compensable rating for residuals of injury 
to the left hand.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


